Citation Nr: 0316643	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-10 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a generalized joint 
disorder due to an undiagnosed illness.

3.  Entitlement to service connection for a lumbar spine 
disorder to include as secondary to a service connected left 
knee disability.

4.  Entitlement to a compensable initial evaluation for 
ganglion cyst of the left wrist.

5.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991 and from January 1993 to November 1995.  He served in 
the Reserves from June 1988 to June 1991 and from November 
1991 to May 1992 and his Reserve service included his first 
active duty period serving in Southwest Asia during Operation 
Desert Storm.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of December 1997 and August 2001 from 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA), in Phoenix, Arizona.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in July 2002, a transcript of which has 
been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In this matter the Board finds that a number of developmental 
deficiencies exist affecting all the issues on appeal and due 
process deficiencies exist affecting all but one of the 
issues on appeal.  

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The RO sent the veteran a letter in April 2001, which advised 
him of the notice requirements of the VCAA, regarding the 
disabilities currently at issue pursuant to Quartuccio.  
However this letter is limited to the issue of entitlement to 
service connection for a right knee disorder claimed as 
patellofemoral pain syndrome.  The RO failed to address the 
remaining claims on appeal with a VCAA letter consistent with 
the requirements of Disabled American Veterans, et al.  




In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA of 2000, 
regarding these remaining issues amounts to a substantial 
oversight indicative of minimal RO development and 
accordingly compels remand of all the issues on appeal except 
for the issue of entitlement to service connection for a 
right knee disorder.  

Furthermore, the Board finds that the development undertaken 
in this matter is inadequate.  

A question exists as to whether a Persian Gulf examination 
exists that may not have been associated by the claims file.  
An October 1996 VA general medical examination report makes 
reference to a "Persian Gulf" examination that the veteran 
had reportedly undergone the previous week.  

The only other VA examination from around that time period is 
a September 1996 VA mental disorders examination that took 
note of the veteran's Desert Storm service.  

There is of record a copy of a September 1998 VA examination 
addressing the right knee disorder and left elbow disorder 
that contains illegible portions.  Specifically, parts of 
this examination, including a portion of the diagnostic 
impression, have been obscured by the paper fastener holding 
the claims file together and the examination report itself 
appears to be out of order.  

As the findings of this examination, in particular any 
findings addressing a right knee diagnosis, could be 
pertinent to the outcome of the right knee claim, a legible 
copy of this examination report should be obtained.  

Regarding the issue of entitlement to an increased rating for 
the left wrist, the Board notes that the most recent VA 
examination addressing this issue dates back to September 
1998.  



The most recent VA examination addressing left knee 
complaints is dated in June 2001.  A contemporaneous  
examination is needed to ascertain the current level of 
severity of the left wrist and left knee disabilities.

Regarding the veteran's claim of entitlement to service 
connection for a lumbar spine disorder to include as 
secondary to a service-connected left knee disability, the 
Board notes that none of the examinations addressing this 
issue appear to have included a review of the service medical 
records which show several occasions of treatment for back 
complaints in service.  These include records from September 
1993 reflecting complaints of chronic upper back problems and 
back pain in August 1995.  

Most recently the veteran underwent a compensation and 
pension examination in June 2001, with an addendum that 
states the examiner had reviewed the claims file in July 
2001.  However this examination does not appear to have 
included a thorough review of the claims file to include the 
service medical records.  The examiner makes no reference to 
reviewing the service medical records, which are noted to 
show treatment for back problems described above.    

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra addressing 
the claims of entitlement to service 
connection for a generalized joint 
disorder due to an undiagnosed illness, 
for a lumbar spine disorder to include as 
secondary to service-connected 
patellofemoral syndrome of the left knee, 
and for entitlement to an initial 
compensable rating for a left wrist 
ganglion cyst and an initial rating in 
excess of 10 percent for patellofemoral 
syndrome of the left knee.

The RO should advise the appellant that 
he has up to one year after a VCAA notice 
letter is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that he has no additional evidence to 
submit or waives the one-year response 
period.

3.  The RO should secure and associate 
with the claims file a legible copy of 
the veteran's September 1998 VA 
examination.  The RO should also 
ascertain whether the veteran underwent a 
VA "Persian Gulf Examination" in 
September 1996, and if so, it should 
secure and associate with the claims file 
a legible copy of this examination 
report.  If the RO is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

4.  The RO should make arrangements for 
the veteran to be afforded a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist including on a fee basis if 
necessary to determine the nature, extent 
of severity, and etiology of any 
disorder(s) of the back, right knee and 
any undiagnosed joint pain which may be 
present.  The examination should also 
ascertain the severity of the service-
connected ganglion cyst of the left wrist 
and patellofemoral syndrome of the left 
knee.  

The claims file, a separate copy of this 
remand, and the criteria under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2002) must be 
made available to and reviewed by the 
examiner prior and pursuant to completion 
of the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.

Any pertinent complaints should be 
recorded and evaluated.  The examiner, 
after review of the claims file as 
supplemented by the additional evidence 
requested above, should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any back 
disorder(s) found on examination, 
including degenerative disc disease 
is/are related to back complaints noted 
during service or to any incident of 
service; and, if pre-existing active 
service, was/were aggravated thereby.  
The examiner should also provide an 
opinion as to whether any back disorder 
is caused or aggravated by the veteran's 
service connected left knee disability.  


If no such causal relationship is found 
to exist, but aggravation is determined 
to be present, the examiner must address 
the following medical issues:

(1) The baseline manifestations which are 
due to the effects of any back 
disorder(s) found present;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to service-connected 
patellofemoral syndrome of the left knee 
based on medical considerations;

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any back disorder(s) found present are 
proximately due to the service-connected 
patellofemoral syndrome of the left knee.

Regarding the right knee, the examiner 
should ascertain what, if any 
disorder(s), is/are present and provide 
an opinion as to whether it is at least 
as likely as not that any right knee 
disorder(s) diagnosed on examination, 
is/are related to any incident of 
service; and, if pre-existing active 
service, was/were aggravated thereby.  If 
the examiner ascertains that the 
veteran's right knee complaints are 
undiagnosed joint complaints and/or if 
the examiner ascertains that other joint 
complaints elsewhere in the veteran's 
body are undiagnosed, the examiner should 
opine as to whether he is suffering 
related chronic disability resulting from 
an undiagnosed illness.



Regarding the service connected left knee 
and left wrist disabilities, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion in degrees 
(the examiner should also, if possible, 
note the normal range of motion for each 
of the joints tested), and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected left knee 
and left wrist disabilities in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a) Do the service-connected disabilities 
of the left knee and left wrist cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether pain is visibly manifested upon 
palpation and movement of the left knee 
and left wrist and, if so, at what point 
(expressed in degrees if possible) such 
pain is visibly manifested.

The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.




The examiner should determine whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected left knee and left wrist 
disabilities.

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.

The examiner should provide the rationale 
for all opinions expressed.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examination(s) may adversely affect the outcome of his claims 
on appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


